378 F.2d 369
SKYLINE SASH, INC., a Corporation of Pennsylvania, and a Citizen of the Commonwealth of Pennsylvania, Plaintiff,v.FIDELITY AND CASUALTY COMPANY OF NEW YORK, a Citizen of the State of New York, Defendant and Third-Party Plaintiff,v.T. K. JACOB, Third-Party Defendant and Third-Party Plaintiff, Appellant,v.GROOMES CORPORATION, Third-Party Defendant.
No. 16252.
United States Court of Appeals Third Circuit.
Argued April 17, 1967.
Decided April 24, 1967.
Rehearing Denied May 17, 1967.

Appeal from the United States District Court for the Western District of Pennsylvania; Joseph P. Willson, Judge, 267 F.Supp. 577.
T. K. Jacob, pro se (Robert E. Fulton, Jr., Pittsburgh, Pa., on the brief), for appellant.
George F. Taylor, Pittsburgh, Pa., for appellee Skyline Sash, Inc.
Robert F. McCabe, Jr., Pittsburgh, Pa., for appellee Fidelity and Casualty Co.
John G. Kish, Pittsburgh, Pa., for appellee, Groomers Corp.
Before SMITH and FREEDMAN, Circuit Judges, and WORTENDYKE, District Judge.
OPINION OF THE COURT
PER CURIAM.


1
The district court dismissed with prejudice the plaintiff's action against the defendant in accordance with the settlement agreement of the parties. It dismissed without prejudice the third party actions as a result of which any claims which the third parties have inter sese may still be submitted for judicial determination. Indeed we were informed at bar that new actions were thereafter instituted to maintain these claims and are now pending.


2
Our review of the record leaves no doubt that appellant agreed to the settlement of the plaintiff's claims. It is equally clear that whatever claim he may have as between himself and the other parties to the third party action were reserved to him by the dismissal of the third party actions without prejudice.


3
In these circumstances, therefore, the judgment of the court below will be affirmed.